Citation Nr: 0011102	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-16 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

The propriety of the initial disability rating for the 
service-connected post-traumatic headaches, currently rated 
as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The record indicates that the veteran served on active duty 
from August 1966 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the RO.  



REMAND

The assignment of a disability evaluation is based upon the 
average impairment of earning capacity as contemplated by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  If the evidence shows that 
the veteran suffers from a disability not specifically listed 
in this schedule, then the disability is to be rated under a 
listed condition for which the symptomatology is closely 
analogous.  38 C.F.R. § 4.20 (1999).  

Furthermore, 38 C.F.R. § 4.120 requires that, when evaluating 
neurological conditions by comparison, the disability should 
ordinarily be rated in proportion to the impairment of motor, 
sensory or mental function.  Psychotic manifestations, 
complete or partial loss of the use of one or more 
extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, 
injury to the skull and similar manifestations must be 
especially considered.  38 C.F.R. § 4.120 (1999).  The 
appropriate schedule must be used in rating these 
disabilities.  Id.  

The veteran's service-connected headaches resulted from an 
in-service motor vehicle accident in which the veteran 
sustained injuries to his head, neck and back.  The record 
indicates that this disability was originally evaluated under 
Diagnostic Code "5299-8100."  The record also shows that 
this disability is currently rated under Diagnostic Code 
8045.  An August 1996 Supplemental Statement of the Case 
(SSOC) explained that, as the headaches were the result of 
head trauma and the medical evidence of record did not 
indicate that they were migraine headaches, Diagnostic Code 
8045 was appropriate for the evaluation of headaches 
recognized as symptomatic of brain trauma.  

Under Diagnostic Code 8100, the rating schedule permits the 
assignment of a 10 percent rating for service-connected 
migraine headaches where the evidence shows that the veteran 
suffers from characteristic prostrating attacks which, in 
frequency, average one in two months over the past several 
months.  38 C.F.R. § 4.124a (1999).  A 30 percent rating may 
be assigned under Diagnostic Code 8100 where these attacks 
occur, on average, once a month.  Id.  The maximum rating of 
50 percent may be assigned when the evidence shows that the 
veteran suffers from very frequent attacks which are 
completely prostrating and prolonged, and which are 
productive of severe economic adaptability.  Id.  

Under Diagnostic Code 8045, the rating schedule permits the 
assignment of a 10 percent rating for service-connected brain 
disease due to trauma where the evidence shows that the 
veteran suffers from purely subjective complaints such as 
headaches, dizziness and insomnia recognized as symptomatic 
of brain trauma.  38 C.F.R. § 4.124a (1999).  That code 
directs that a 10 percent rating based on subjective 
complaints will be assigned under Diagnostic Code 9304 and 
that a rating in excess of 10 percent is not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Id.  Therefore, with a 
diagnosis of multi-infarct dementia, evaluations in excess of 
10 percent are rated under the general rating for mental 
disorders in 38 C.F.R. § 4.130.  Id.  Additionally, purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures and facial nerve paralysis which follow trauma to 
the brain will be rated under the diagnostic code 
specifically dealing with such disabilities.  Id.  

An August 1995 report of VA miscellaneous neurological 
disorders examination noted that cranial nerves II through 
XII revealed pupils equal and reactive to light, extraocular 
movement intact, facial symmetry, tongue in the midline and 
pharynx elevated symmetrically.  Under diagnostic impression, 
the report noted that the veteran had sustained an open head 
injury during a motor vehicle accident approximately 25 years 
prior and had experienced neck pain and headaches that 
radiated from the neck during the onset of neck pain.  The 
report noted slight limitations in head rotation and 
extension and indicated that a "CT scan of the spine" would 
rule out a fracture or nerve entrapment.  

An August 1995 report of VA spine examination noted that the 
veteran had sustained an injury that probably produced a 
concussion and head laceration and that the injuries to the 
cervical and lumbar spine were probably severe sprains that 
required occasional rest and support.  The report also noted 
that there were no significant neurological findings.  The 
report included diagnoses of acute and chronic back strain 
and neck strain manifested by neck pain secondary to injuries 
sustained in an automobile accident, minimal degenerative 
joint disease of the lumbar spine with spurring of the L4 and 
L5 and degenerative joint disease of the cervical spine 
manifested by irregularity of the articulations of Luschka.  

A January 1996 VA outpatient record from the veteran's 
treating physician at the VA Medical Center in Providence, 
Rhode Island, submitted by the veteran at a July 1996 RO 
hearing, noted treatment for reported headaches which 
occurred 6 to 8 times per month and required several hours of 
bed rest.  When this record was submitted at the hearing, the 
veteran's representative opined that the VA medical reports 
from the veteran's treating physician were more complete and 
accurate than the VA report of neurological examination.  The 
veteran's representative also argued that the veteran's 
disability had been improperly rated because factors from 
Diagnostic Code 8045 had not been considered.  He also stated 
that the disability should be rated under Diagnostic Code 
8100.  Furthermore, the veteran testified that his VA 
physician had treated him just one or two weeks prior to the 
hearing.  

The Board observes that the record contains a series of VA 
treatment records dated from 1997 to 1999.  VA treatment 
records prior to February 1997, other than the August 1995 VA 
examination reports and the January 1996 VA outpatient 
record, are not associated with the clams folder.  
Additionally, a May 1998 VA treatment record noted multiple 
hospitalizations while the veteran was in Florida.  The 
record contains a June 1998 transfer of the veteran's records 
from the RO in St. Petersburg, Florida to the RO in 
Providence, Rhode Island.  VA medical records concerning 
treatment prior to a Board decision are constructively deemed 
to be before the Board.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Because 
the record suggests that not all relevant VA medical records 
have been associated with the claims folder, the veteran's 
claim must be remanded for further development.  

The Board also observes that the more recent VA treatment 
records include treatment for a variety of symptoms, 
including problems sleeping, problems with walking, 
dizziness, falling, tinnitus, vertigo, panic attacks, 
depression and alcohol abuse.  

Additionally, a January 1999 report of VA diagnostic imaging 
report noted moderate to marked volume loss throughout the 
cerebellum bilaterally and diffuse volume loss within the 
brain stem consistent with either a primary or antegrade 
cerebellar degeneration.  A February 1999 report of VA 
diagnostic imaging report noted evidence of possible chronic 
maxillary sinusitis and diffuse cortical atrophy as unchanged 
since the January examination.  

A February 1999 report of VA brain and spinal cord 
examination noted complaints of headaches, vertigo, 
occasional nausea, ringing in both ears and no visual 
phenomenon other than sparks in front of the veteran's eyes.  
The report contained diagnoses of post-traumatic headaches 
and possible headaches related to maxillary sinusitis.  The 
report also noted additional diagnoses of alcohol abuse, 
substance abuse, bipolar disorder and question on liver 
disease.  

The Board observes that knowledge of the specific aspects 
associated with the disorder is important because several 
diagnostic codes are available for rating this disability, 
including Diagnostic Code 8045 (brain disease due to trauma), 
Diagnostic Code 8100 (migraines) and Diagnostic Code 9304 
(dementia due to head trauma).  This claim involves a 
disability may not be specifically listed in the rating 
schedule and might be rated under a listed condition for 
which symptomatology is closely analogous.  38 C.F.R. § 4.20.  

Therefore, the VA examinations should address, as directly as 
possible, the rating criteria involved with this claim for 
complete evaluation of the veteran's claim under 38 C.F.R. 
§ 4.124a including Diagnostic Codes 8045 and 8100, and 
38 C.F.R. § 4.130 including Diagnostic Code 9304, if 
appropriate.  The evidence must clearly correlate to the 
appropriate schedular criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

Considering these Diagnostic Codes, the VA examinations of 
record did not provide opinions concerning the nature and 
frequency of the veteran's headaches, including whether the 
headaches are purely subjective complaints as symptomatic of 
brain trauma or are a manifestation of a separately ratable 
headache disorder or multi-infarct dementia.  

Additionally, the VA examinations must discuss any 
impairments of motor, sensory or mental function and devote 
special consideration to psychotic manifestations, complete 
or partial loss of the use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, injury to the skull and any 
similar manifestations.  

Thus, the veteran should be afforded an additional VA medical 
examination in order to fully evaluate the nature and current 
level of his service-connected disability, as well as for 
consideration of any related manifestations and of all 
relevant medical evidence, so as to assist the RO in 
selecting the most appropriate diagnostic code for fully 
evaluating this disability.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his headache disorder since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  This must 
specifically include all VA treatment 
records not currently associated with the 
claims folder, especially records of VA 
treatment prior to February 1997 and all 
records from VA facilities in Florida.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA neurologic 
examination to determine the nature and 
severity of the service-connected 
headaches.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study, 
and the examiner should report whether 
the claims folder was indeed available 
and reviewed.  The examiner should elicit 
from the veteran and the record a full 
medical history referable to the 
veteran's headaches and any associated 
manifestations.  The examiner should 
comment on the nature and frequency of 
the headaches and state whether the 
headaches are purely subjective 
complaints symptomatic of his brain 
trauma or are manifestations of a 
separately ratable headache disorder.  
The examiner should also be asked to 
evaluate any related impairments of 
motor, sensory or mental function, 
psychotic manifestations, complete or 
partial loss of the use of one or more 
extremities, speech disturbances, vision 
impairment, disturbances of gait, 
tremors, visceral manifestations, 
injuries to the skull and any similar 
indicated manifestations.  If indicated, 
the RO should then schedule the veteran 
for a VA mental examination for an 
evaluation and report in accordance with 
the general rating formula for mental 
disorders in 38 C.F.R. § 4.130, including 
Diagnostic Code 9304.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim in light of 
the additional evidence and considering 
the applicability of 38 C.F.R. § 4.20 
regarding ratings of closely analogous 
disabilities, 38 C.F.R. § 4.120 regarding 
evaluations by comparison given the site 
and character of the injury, relative 
impairment to motor function, trophic 
changes, and sensory disturbances, as 
well as all applicable diagnostic codes, 
as explained in this document.  If the 
issue remains denied, the veteran should 
be furnished with an appropriate 
Supplemental Statement of the Case, which 
includes all relevant laws and 
regulations, and be given an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


